Citation Nr: 1145824	
Decision Date: 12/15/11    Archive Date: 12/21/11

DOCKET NO.  09-20 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for bilateral hearing loss.  

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for tinnitus.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans Affairs




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Blake, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1963 to November 1966. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Denver, Colorado, Department of Veterans Affairs (VA) Regional Office (RO), which reopened the claims on appeal and denied them on the merits.  

The Board notes that it must initially determine whether the Veteran has presented new and material evidence sufficient to reopen the previously denied claims of service connection.  See Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996).  The Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened; and there is no prejudice to the Veteran's ability to present the case when the Board addresses the issue of whether the claim should be reopened rather than addressing the reopened claim on the merits. See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  Therefore, the Board has listed the issues on the title page accordingly.  

In April 2011, the Veteran testified at a Board hearing held before the undersigned Acting Veterans Law Judge at the local RO.  A copy of the transcript is of record.  During the hearing, the Veteran requested that the record be held open for 60 days, so that additional evidence could be submitted.  As of this date, no additional evidence or argument has been received.

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2.  The claims of entitlement to service connection for bilateral hearing loss and tinnitus were denied by a January 2002 rating decision. 

3.  The evidence received since the January 2002 rating decision is new and material.  

4.  Probative evidence of a nexus between the post service diagnosis of bilateral hearing loss and service is not of record. 

5.  Probative evidence of a nexus between tinnitus and service is not of record. 


CONCLUSIONS OF LAW

1.  The January 2002 rating decision, that denied the claims of entitlement to service connection for bilateral hearing loss and tinnitus, is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2001).

2.  New and material evidence has been submitted since the January 2002 rating decision and the claims of entitlement to service connection for bilateral hearing loss and tinnitus are reopened.  38 U.S.C.A. §§ 5108, 7104(b) (West 2002); 38 C.F.R. § 3.156 (2011).  

3.  Criteria for service connection for bilateral hearing loss have not been met. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2011).  

4.  Criteria for service connection for tinnitus have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants. When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West Supp. 2010); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the United States Court of Appeals for Veterans Claims held that VA must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.

The Board finds that the VCAA notice requirements have been satisfied by an August 2007 letter.  In this letter, VA informed the Veteran that in order to substantiate a claim for service connection, the evidence needed to show he had a current disability, a disease or injury in service, and evidence of a nexus between the post service disability and the disease or injury in service, which was usually shown by medical records and medical opinions.  

As to informing the Veteran of which information and evidence he was to provide to VA and which information and evidence VA would attempt to obtain on his behalf, VA informed him it had to obtain any records held by any federal agency.  This letter also informed him that on his behalf, VA would make reasonable efforts to obtain records that were not held by a federal agency, such as records from private doctors and hospitals.  Finally, the RO told the Veteran that he could obtain private records himself and submit them to VA.

VCAA notice must also include the basis for the denial in the prior decision and VA must respond with a notice letter that describes what evidence would be necessary to substantiate the element(s) required to establish service connection that was found insufficient in the previous denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006). The question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied.  See Evans v. Brown, 9 Vet. App. 273, 282 (1996) (holding evidence is material if it is relevant to and probative of an issue that was a specified basis for the last final disallowance).  In the August 2007 letter, the Veteran was apprised of the basis for the denial in the prior decision and the information necessary to reopen the claims on appeal.

The VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of; and (5) effective date of the disability.  The Court held that the VCAA notice must include notice that a disability rating and an effective date of the award of benefits will be assigned if service connection was awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, the August 2007 letter also included the type of evidence necessary to establish a disability rating and effective date for the disabilities on appeal.  

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the current claims on appeal, VA has obtained the Veteran's service treatment records, private treatment records and VA treatment records.  The Veteran was also provided a VA examination in connection with his claims on appeal in November 2007.  The VA examiner reviewed the Veteran's claims file and medical history, recorded pertinent examination findings, and provided conclusions with supportive rationale.  The Board notes that the VA examination report is probative. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Veteran also testified at a hearing before the Board.

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claims on appeal.  The evidence of record provides sufficient information to adequately evaluate the claims, all obtainable evidence identified by the Veteran relative to the claims has been obtained and associated with the claims file, and the Board is not aware of the existence of any additional relevant evidence which was not obtained.  Therefore, no further assistance to the Veteran with the development of evidence is required. 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

II. Decision

A. New and Material Evidence

The Veteran seeks to reopen his previously denied claims for service connection for bilateral hearing loss and for tinnitus.  In a January 2002 rating decision, the RO denied the Veteran's claims for service connection for tinnitus and for bilateral hearing loss, concluding that the evidence did not show that either disability either began during service or was otherwise caused by the Veteran's military service.  The January 2002 rating decision was not appealed and subsequently became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 20.302, 20.1103. 

Under applicable criteria, a claim that is the subject of a prior final denial may be reopened if new and material evidence is received with respect to that claim.  If the claim is thus reopened, it will be reviewed on a de novo basis, with consideration given to all the evidence of record. 38 U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).  New evidence is defined as existing evidence not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156.

The evidence that is considered to determine whether new and material evidence has been received is the evidence submitted since the last final disallowance of the appellant's claim on any basis.  Evans, 9 Vet. App. at 273.  This evidence is presumed credible for the purposes of reopening the appellant's claim, unless it is inherently false or untrue, or if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992).
 
New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  Such evidence received prior to the expiration of the appeal period or prior to the appellate decision, if a timely appeal has been filed will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  

Since the Veteran's claim was previously denied, considerable evidence has been added to the record.  This additional evidence includes VA and private treatment records, a VA examination report, and the Veteran's statements and testimony.  It is also noted that a private audiologist stated that the Veteran had considerable military noise exposure and he noted that exposure to weapons fire and aircraft noise without proper hearing protection can cause permanent hearing loss.  

The Veteran also provided several statements in which he reported receiving treatment for tinnitus while in service.  

At his hearing, the Veteran recalled his ears ringing in service for approximately a week.  The Veteran asserted that he first became aware of bilateral hearing loss and tinnitus approximately five years after getting out of service.  The Veteran did deny receiving any hearing treatment for a number of years after service, until approximately 1998 when he first went to VA.  The Veteran then testified that he had some ringing in service, and he suggested that it sort of continued after service. 

This evidence is considered to be new, in that it was not of record at the time of the January 2002 rating decision.    

Additionally, as noted, the Veteran's statements are presumed to be credible for the limited purpose of determining whether to reopen the Veteran's claim.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Thus, because the credibility of the Veteran's statements is presumed, the Board finds that such contentions can be construed as alleging a continuity of symptomatology for these disabilities on appeal since his period of military service.  As such, this evidence is material because it bears directly and substantially upon the specific matter under consideration, and it raises a reasonable possibility of substantiating the claims on appeal.    

For the reasons stated above, the Board finds that the newly submitted evidence to be both new and material.  Having submitted new and material evidence, the Veteran's claims on appeal are reopened and will be readjudicated on the merits. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

B. Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A § 1110.  Service connection for organic diseases of the nervous system, to include sensorineural hearing loss, may be granted if it manifests to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1133, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  Service connection may also be granted for any disease after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

When there is a chronic disease in service, or within the presumptive period under 38 C.F.R. § 3.307, subsequent manifestations of the same chronic disease at any later date, however remote, is warranted to establish service connection, unless the subsequent manifestations are clearly attributable to intercurrent causes. See 38 C.F.R. § 3.303(b); see also Savage v. Gober, 10 Vet. App. 488, 498 (1997).  A chronic disease in service requires a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word 'chronic.'  Id.  When the disease identity is established, there is no requirement of evidentiary showing continuity; however, if a condition noted during service is not shown to be chronic or the diagnosis of chronicity may be legitimately questioned, then a showing of continuity of symptomatology after service is required to support the claim.  Id.

A hearing loss disability for VA compensation purposes is established when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC (controlled speech discrimination) test are less than 94 percent. 38 C.F.R. § 3.385.  Additionally, the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993). 

The Veteran has repeatedly asserted that he was exposed to constant aircraft noise while he worked on a flight line for over three years, as well as to mortar fire while he served in Vietnam.  His DD-214 also shows that his military occupational specialty (MOS) was aircraft mechanic.  As such, the Board concedes that the Veteran was exposed to acoustic trauma during active military service. 

The evidence also demonstrates current diagnoses of bilateral hearing loss and of tinnitus.

For example, in a June 1999 VA outpatient treatment record, an audiological assessment revealed normal to severe sensorineural hearing loss in the right ear and mild to severe sensorineural hearing loss in the left ear.  

In December 2001, the hearing testing confirmed bilateral hearing loss.  The results of audiometric testing showed the following, with pure tone thresholds recorded in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
60
55
60
LEFT
30
40
60
60
65
  
Speech recognition was 88 percent in the right ear and 84 percent in the left ear.  The Veteran continued to report intermittent tinnitus.  

Private audiological evaluations of the Veteran dated December 2007 and July 2008 also showed bilateral hearing loss for VA purposes. 

However, while the evidence confirms that the Veteran had military noise exposure and that he currently has both bilateral hearing loss and tinnitus.  The evidence must also provide a link between the injury in service and the current disability.  It is here that the Veteran's claims fail.

Service treatment records do not to describe any complaints of ringing of the ears or of hearing loss while the Veteran was in service.  On a medical history survey completed in conjunction with his separation physical the Veteran specifically denied having ever experienced any ear trouble or hearing loss.  Moreover, at his separation physical, the Veteran's ears were found to be normal and an audiogram did not show any hearing loss in either ear.






Specifically, the audiogram showed (with pure tone thresholds recorded in decibels):




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
-5
-10
-5
LEFT
10
10
0
-5
5

Following separation, the Veteran first filed a claim for service connection in 1970 for neck problems, but he made no mention of any hearing problems or ringing in his ears.  A VA examination was conducted in November 1970, but again no problems with the ears were noted, and the examiner specifically checked a box indicating that no hearing loss was present.

In 1993, the Veteran sought service connection for posttraumatic stress disorder (PTSD), but again, no hearing problems were voiced.

In fact, the Veteran did not file for service connection for either bilateral hearing loss or tinnitus until 1999, when medical testing showed hearing loss.  This more than 30 year passage of time without any record of and complaints of or treatment for hearing loss or ringing ears serves as strong evidence against service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that a lengthy period without medical complaints about a condition can be considered as a factor in resolving a claim). 

The Veteran was provided with a VA examination in November 2007 at which he recounted his military noise exposure to the examiner.  The examiner also reviewed the Veteran's claims file, including his service treatment records.  Unfortunately, following the examination, the examiner concluded that it was less likely than not that the Veteran's bilateral hearing loss either began during or was otherwise caused by the Veteran's military service.  In doing so, the examiner referenced a study by the National Academy of Science, authorized by congress on noise-induced hearing loss and tinnitus associated with military service, which concluded that "there is no scientific basis for delayed onset noise-induced hearing loss, i.e. hearing normal at discharge and causally attributable to military noise exposure 20-30 years later."  The examiner also considered the finding by the American College of Occupational and Environmental Medicine that "[m]ost scientific evidence indicates that previously noise-exposed ears are not more sensitive to future noise exposure and that hearing loss due to noise does not process (in excess of what would be expected from the addition of age-related threshold shifts) once the exposure to noise is discontinued."  The examiner noted the Veteran had normal hearing sensitivity at time of discharge from service and there were no complaints, treatment, or diagnosis of tinnitus in the service treatment records.  

The examiner also opined that it was less likely than not that the Veteran's tinnitus was related to his time in service.

Several private treatment records have been submitted, but none of records specifically challenge the VA examiner's conclusion, or even suggest that the Veteran's hearing loss and/or tinnitus either began during or was otherwise caused by his military service.

In September 2007, Dr. C. G. emailed the Veteran that "he [would] write a letter stating that [the Veteran has] had chronic hearing loss, but in the last 8 years, the most direct visits [he] found about this was in May of 1999."  

In addition, Dr. R. M. acknowledged in a July 2008 private treatment statement that "[e]xposure to weapons fire and aircraft noise without proper hearing protection can cause permanent hearing loss."  However, "can" in the context of a medical opinion is the same as "cannot" and therefore cannot provide the requisite nexus.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993).  Moreover, the doctor did not actually assert that the Veteran's hearing loss was caused by his military noise exposure.
 
As such, neither private physician actually provided an opinion as to whether the Veteran's bilateral hearing loss and/or tinnitus were related to military service; and neither doctor refuted the VA examiner's opinion in any way.  As a result, these statements lack probative value due to the absence of an etiological opinion with regard to the claims on appeal.

It was explained to the Veteran at his Board hearing that his claim had been denied because of the negative medical opinion, and his claim was held open to allow him to seek an additional opinion.  Unfortunately, no additional medical opinion of record was submitted.

The Board acknowledges the Veteran's contentions that his bilateral hearing loss and tinnitus were caused by in-service noise exposure.  However, the questions of causation in this case involve complex medical issues that the Veteran is not competent to address.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

As noted above, service connection can also be established by continuity of symptomatology.  To the extent that the Veteran contends that his bilateral hearing loss has existed continuously from service, such an assertion is refuted by the audiogram at his separation physical which showed normal hearing.   The audiogram is found highly probative of the Veteran's hearing, as it was a scientifically derived test administered at the time of separation.  Conversely, the Veteran's assertion that he had hearing loss at the time of separation was constructed years after separation and in conjunction with a claim for disability.  The Veteran's assertion is further undermined by the fact that he did file for VA disability shortly after service, but did not actually file for service connection for hearing loss at that time.  As such, the weight of the evidence establishes that the Veteran's bilateral hearing loss was not present at time of separation from service.

With regard to the Veteran's claim for tinnitus, the analysis is slightly different, as no test for tinnitus was provided at the Veteran's separation physical.  Moreover, the Veteran is competent to provide evidence of which he has personal knowledge that come through the use of his senses. See Layno v. Brown, 6 Vet. App. 465 (1994).  In fact, the Court of Appeals for Veterans Claims (Court) has specifically held that tinnitus is a type of disorder associated with symptoms capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002).
 
However, in adjudicating this claim, the Board must assess not only competency of the Veteran's statements, but also their credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In this case, the Board finds that the statements made by the Veteran are ultimately too inconsistent to establish that his tinnitus began in service and continued to the present day.  

In the April 2007 VA outpatient treatment record, the physician noted that no non-military noise exposure was reported by the Veteran, and in the June 2009 substantive appeal, the Veteran stated he was not exposed to loud noises during his employment with the United States Postal Service (USPS) for 27 years.  In contrast, the Veteran reported to the November 2007 VA examiner occupational noise exposure when he worked at the post office in the docks from 1973 to 2000, as well as recreational noise exposure, to include hunting.  Most recently, at the April 2011 Board hearing, the Veteran testified that during his civilian occupations with a box company for three years, as an envelope adjuster for less than one year, and with USPS for 27 years, he was not required to wear hearing protection and was not exposed to a loud volume of noise, compared to the type while in service.  As such, the Veteran's assertions as to post-service noise experienced are not entirely consistent.

Moreover, the Veteran has generally reported that he first noticed his hearing loss and tinnitus five years after discharge from service.  As such, his testimony, even if found to be credible, does not actually place the onset of his tinnitus in service; and a medical opinion of record would therefore be necessary to link the Veteran's tinnitus to his military noise exposure. 

In September 2007, the Veteran submitted a statement alleging that he had experienced ringing in his ears and a neck mass in 1965 or 1966, which was treated at Tan Son Nhut Air Base; he also reported ringing in the ears and a mass on the neck that was treated at Clark Air Base; and he reported treatment for a neck mass and ringing at Mactan Air Base.

Thus, Veteran appears to indicate in this statement that he sought treatment for ringing ears on multiple occasions in service.  However, at his hearing before the Board the Veteran stated that he perceived ringing for approximately a week in service, but did not notice it again until approximately five years after he was in service.  Moreover, to the extent that the Veteran has asserted receiving this treatment in service, he specifically denied having ever had any ear problems on his medical history survey completed in conjunction with his separation physical.  It is noted that the Veteran did not categorically deny all ailments on this survey as he specifically identified a number of problems; thereby giving added weight to  the specific denial of hearing problems.

It is also noted that while the Veteran reported receiving treatment for a neck mass and for ringing in his ears at the same time, the service treatment records do not describe any complaints of ringing actually being made; whereas there are a number of records describing treatment of the Veteran's neck mass.

The Board understands that a number of years have gone by since the Veteran was in service, and therefore it is not surprising that the exact details of treatment are not clear to the Veteran.  However, by the same token, the Veteran's demonstrated inability to clearly remember details is relevant to assessing the credibility of his statements as to in-service treatment and to the onset of his tinnitus; and ultimately the Veteran's inability to remember details from his time in service renders his testimony insufficiently credible to establish that the ringing in his ears began in service and continued to the present day.

The Board finds the inconsistencies in the Veteran's statements regarding his contentions of continuity and exposure to post service occupational and recreational noise in the statements weigh against his credibility as to the assertion of continuity of symptomatology since service.  See Madden v. Gober, 125 F.3d 1477, 1481 (Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a Veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).

As such, the evidence of record does not show a link between the Veteran's bilateral hearing loss/tinnitus and his military service, and thus service connection for the claims on appeal cannot be granted on a direct basis.

The Board has also considered whether service connection for bilateral hearing loss can be granted on a presumptive basis, as sensorineural hearing loss is an organic disease of the nervous system for which presumptive service connection is available.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  However, the Veteran's bilateral hearing loss was not diagnosed during the first year after active service.  In fact, review of the evidentiary record reveals that the Veteran was first diagnosed with bilateral hearing loss in the June 1999 VA outpatient treatment record.  Therefore, service connection for bilateral hearing loss on a presumptive basis is not available in this case.  

For the reasons stated above, the Board finds that a preponderance of the evidence is against the claims of entitlement to service connection for bilateral hearing loss and tinnitus, and the claims are accordingly denied.  


ORDER

New and material evidence has been received, and the claim of entitlement to service connection for bilateral hearing loss is reopened.

New and material evidence has been received, and the claim of entitlement to service connection for tinnitus is reopened.

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.

____________________________________________
MATTHEW W. BLACKWELDER
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


